Citation Nr: 0900779	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to September 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected disabilities alone are 
not of such nature and severity so as to prevent him from 
securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, an August 2006 letter 
described how VA establishes disability ratings and effective 
dates.  

The Board finds that the contents of the July 2005 and August 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  While the August 2006 letter 
was sent after the initial adjudication of the claim, the 
defect in timing was cured by the subsequent readjudication 
of the claim in the February 2007 SOC.  In addition, the 
September 2005 rating decision and February 2007 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, a remand of this matter for more development would 
merely result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


II.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, VA Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment because of economic circumstances is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The veteran's claim for TDIU (on VA Form 21-8940) was filed 
in May 2005.  As noted above, the RO sent him a VCAA 
development letter in July 2005, in which, in pertinent part, 
it asked him to complete and return a VA Form 21-4192 
(Request for Employment Information) to facilitate the RO's 
obtaining information about the circumstances of his 
termination from employment with the company he listed as his 
last employer.  The record is devoid of a response to that 
request by the veteran.

In this case, the veteran contends that he is unable to 
secure gainful employment due to his service-connected 
disabilities.  A February 2004 rating decision awarded the 
following disability evaluations: 50 percent for residuals of 
fracture and compression of L4 of the lumbar spine; 50 
percent for post-traumatic stress disorder (PTSD), and 0 
percent for traumatic amputations of the distal 
interphalangeal joints of the middle and ring fingers of the 
left hand; with a combined service-connected rating of 80 
percent.  

The Board notes that the veteran has met the threshold 
criteria for schedular consideration for a grant of TDIU 
under 38 C.F.R. § 4.16(a), in that he has a combined rating 
of at least 70 percent, with at least one disability rated at 
40 percent or greater.  

Further, the Board acknowledges the veteran's May 2005 claim 
for total disability based on individual unemployability, 
wherein he contended he had not worked since November 2003 or 
2004 (the writing is somewhat illegible).  In addition, the 
veteran submitted a Social Security Statement from January 
2007 which shows he had no reported income in 2004 and 2005.    

However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, alone.

In December 2006, he underwent two separate VA examinations.  
The first was conducted with regard to his low back 
disability.  The veteran reported constant, daily low back 
pain that radiated into his left leg.  He reported no flare-
ups, and said he used a lumbosacral orthosis.  He stated he 
worked as a salesman and had to travel to sales locations in 
his car, entering and exiting the car frequently, which 
caused an increase in his low back pain.  The examiner 
assessed low back pain secondary to facet disease, more 
likely than not due to his previous compression fracture.  
Further, with regard to employability, the examiner stated 
his current low back problem would prevent him from being 
able to perform his duties as a salesman, and that entering 
and exiting a vehicle would cause an increase in his low back 
pain.  

Next, the veteran was seen by a VA psychologist.  The claims 
file was unavailable for review by the examiner.  However, 
the examiner indicated that he had reviewed VA's electronic 
files, CPRS (VA's Computerized Patient Record System, which 
enables an examiner to enter, review, and continuously update 
all the information connected with any patient).  The veteran 
reported that, following his military service, he had worked 
for ITT for two-and-a-half years, which had been his longest 
employment since being in the military.  His most recent work 
had been in human resources, and he had been fired for being 
non-productive and argumentative.  He 

had held several other jobs through the years that lasted 
between six months and two years, and each time he was fired 
for lack of productivity and aggressive speech. 

Upon clinical evaluation, the examiner noted that the veteran 
had produced exaggerated results on his MMPI (Minnesota 
Multiphasic Personality Inventory), and seemed to brag about 
his violent tendencies.  He had manifested these tendencies 
prior to his military service, and was not under any kind of 
treatment.  The psychiatric diagnoses were PTSD; mood 
disorder NOS (not otherwise specified); high average 
intelligence; and personality disorder, NOS, with antisocial 
features.  The examiner opined that the PTSD is appropriately 
rated and is not responsible for his anger control problems.  
Although he noted that the mood disorder may be worsened by 
the veteran's medical condition, the examiner rendered the 
opinion that, although the veteran may have difficulty 
maintaining employment, his difficulties are related 
primarily to his mood disorder and his personality disorder, 
and not primarily related to PTSD.  The examiner emphasized 
that, although the veteran's PTSD may contribute to his anger 
and difficulty with motivation, PTSD is not the primary cause 
of his difficulties maintaining employment.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unemployable due to his service-connected 
disabilities.  As previously stated, under existing law, 
there must be a showing that the veteran's service-connected 
disabilities alone are sufficiently severe to cause 
unemployability, and non-service-connected disabilities may 
not be considered.  

The December 2006 VA psychologist concluded that the 
veteran's pre-existing (and thus, non-service-connected) mood 
and personality disorders are the primary cause for his 
unemployability.  Further, the examiner who addressed the 
veteran's low back disability concluded that the disability 
would preclude the veteran from holding a job in which he was 
required to get in and out of a car repeatedly, but did not 
state that the veteran would be precluded from other jobs 
which do not present such physical requirements.  Finally, 
there is no other evidence that the veteran has been 
restricted or unable to maintain employment due to his 
service-connected PTSD, low back disorder, and/or left finger 
disabilities.  

Moreover, as noted above, the veteran failed to respond when 
the RO asked him to authorize it to obtain information from 
his last employer.  The duty to assist a veteran in 
developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran 
must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies 
VA evidence which might have helped establish his claim. 

Thus, the weight of the evidence is against a finding that 
the veteran is unemployable due to his service-connected 
disabilities.  The preponderance of the evidence is against 
the claim, and there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

The Board acknowledges the veteran's representative's 
November 2008 Informal Hearing Presentation, wherein he 
asserts that the claim should be remanded for the VA examiner 
to clarify his opinion, specifically to address whether it is 
at least as likely as not that the veteran's unemployability 
is due to his PTSD, and whether "aggravation" was 
considered as a cause of unemployment.  The representative is 
probably referring to secondary service connection under 
38 C.F.R. § 3.310.  The Board, however, finds that there is 
sufficient information to make a determination in this case, 
and that clarification from the VA examiner is not necessary.  
The examiner's report is six pages in length and very 
detailed.  He addressed the degree to which he believed PTSD 
contributes to the veteran's employability.  In addition, the 
question of aggravation was addressed by the examiner, who 
did not identify any measurable increase in the veteran's 
non-service-connected mood disorder or personality disorder 
such as to implicate the PTSD in his employment difficulties.  
Thus, the significant question the VA examiner needed to 
answer was whether the PTSD causes the veteran's 
unemployability, which was satisfactorily done.  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


